Citation Nr: 1438473	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar calcaneal spur of the right foot, from July 28, 1999 to July 9, 2006.

2.  Entitlement to a rating in excess of 20 percent for plantar calcaneal spur of the right foot, from July 10, 2006.

3.  Entitlement to an increased rating in excess of 10 percent for fracture of the right ankle with traumatic arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected right foot and ankle disabilities. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO, inter alia, increased the ratings for the right foot plantar calcaneal spur to 10 percent for the period from July 28, 1999 to July 9, 2006, and to 20 percent from July 10, 2006, but denied a rating in excess of 10 percent for fracture of the right ankle with traumatic arthritis.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2007 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

By way of background, the Veteran filed the present claims for increased ratings in July 2006.  He had previously been granted service connection for fracture of the right ankle with traumatic arthritis as well as service connection for a right foot plantar calcaneal spur on the right foot, in November 1996.  Following the July 2006 claim for increase, the RO obtained VA outpatient treatment records dating back to the mid-1990's.  A VA treatment record dated July 28, 1999 indicated that the Veteran was prescribed an orthotic insert due to his right foot plantar calcaneal spur disability.  The RO increased the Veteran's rating for this disability, from noncompensable to 10 percent, as of the date of the treatment record.  

The claims for increased ratings were previously remanded by the Board in November 2011 for further development; however, for the reasons explained below, further development is required. 

Additionally, the record reflects that the Veteran has been unemployed since 2009, which he generally suggests is due to his service-connected right foot and ankle disabilities.  The Board has therefore now expanded the appeal to include a claim for a TDIU due to his service-connected right foot and ankle disabilities, as a component of the claims for increased ratings.   See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA outpatient treatment records not found in the paper claims file.  These records were considered in the November 2012 supplemental statement of the case.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

The Veteran underwent VA examinations in August 2006, December 2008, and January 2012 regarding the right foot and ankle.  Clarification is required with respect to pertinent findings in the VA examination reports that are not clearly attributable to the service connected foot and ankle disabilities.  In this regard, the Board emphasizes that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2004).  

With respect to the right foot plantar calcaneal spur, clarification is required regarding the January 2012 VA examiner's  notation of the Veteran's reports of turning his foot out and placing weight towards the inside of the foot with every step as well as his constant arch pain.  The examiner is asked to indicate whether these symptoms are due to the service-connected plantar calcaneal spur, right ankle disability, or distinguishable from other nonservice-connected right foot disabilities.  For example, the December 2008 VA examination noted evidence of chronic plantar fasciitis.  Other VA treatment records have noted Morton's neuroma, hammertoes, and neuropathy due to alcohol consumption. 

Regarding the right ankle disability, further medical comment is required regarding the Veteran's reported pain and "splinters" in the bone that was broken, right above the ankle.  See February 2008 Form 9.  The Veteran expressed his belief that his symptoms of pain in the bone above the ankle are part of the service-connected right ankle fracture but are not evaluated with the advanced arthritis.  On remand, the examiner should discuss whether such pain could be shin splints or malunion of the tibia and fibula associated with his service-connected right ankle disability.  The Board acknowledges the January 2012 VA examiner's finding that there were no shin splints; however, given the Veteran's report of pain in the bone above the ankle, the Board seeks further clarification.  Additionally, with respect to the question of whether there exists any malunion of the tibia and fibula, the examiner should consider and discuss the January 2012 examiner's report that the Veteran wore an ankle brace and had done so for the previous eight months, as well as the fact that the October 2008 VA treatment provider prescribed a "cam boot" for the right foot. 

Clarification is also needed regarding range of motion findings noted in the August 2006 and December 2008 VA examination reports.  Specifically, in August 2006, the examiner noted, in pertinent part, "active range of motion...dorsiflexion 0 degrees."  Then, in December 2008, the examiner noted "active dorsiflexion 5 degrees" and "active plantar flexion 10 degrees."  The December 2008 VA examiner also noted that the Veteran had less than 5 degrees of planter and dorsiflexion during exercises.  Post-exercise, he had active plantar flexion of 15 degrees and dorsiflexion of 8 degrees.  On remand, the examiner should discuss whether these findings indicate whether ankylosis is indicated at any time pertinent to the claim, including in dorsiflexion between 0 and 10 degrees.  The examiner should also opine as to whether any of the range of motion findings indicate "marked" limitation of motion.  

Based on the foregoing, the Board finds that further medical findings are needed to evaluate each disability under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the AOJ should arrange for claims file review and an addendum opinion by the physician who conducted the January 2012 VA foot and ankle examination.  If the same examiner is not available or another VA examination is medically deemed necessary, the AOJ should arrange for the Veteran to undergo another VA podiatry or orthopedic examination, by an appropriate physician, at a VA medical facility.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims for increased ratings.    38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Regarding the matter of the Veteran's entitlement to a TDIU, the Board notes that during a January 2012 VA examination, the Veteran reported that he stopped working in 2009 because he could no longer stand or walk for an entire shift without developing severe right ankle and foot pain.  This is consistent with his report made during July 2009 VA outpatient treatment that he had to stop working because he could not stand on concrete floors anymore.  Furthermore, in a June 2014 Informal Hearing Presentation, his representative argued that the issue of TDIU was raised by the record.  Collectively, these statements indicate that the Veteran is claiming unemployability due to the service-connected right foot and ankle disabilities as a component of the claims for higher ratings for these  disabilities.. See Rice, supra.   However, as the AOJ has not addressed such a matter, after giving the Veteran an opportunity to file a formal claim for a TDIU, and accomplishing the other actions noted below, the AOJ should address the matter of the Veteran's entitlement to a TDIU due to service-connected right foot and ankle disabilities in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

On remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records.  In this regard, the Veteran's Virtual VA file contains VA treatment records dated as recent as October 2011.  However, in its November 2012 supplemental statement of the case, the AOJ indicated that records dated to October 2012 had been reviewed.  Thus, any records  reviewed by the AOJ but  not associated with the file  should be associated with the file on remand.  Further, any additional, pertinent outstanding treatment records should also be obtained and associated with the file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, to ensure that all due process requirements are met and that the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should give the Veteran notice of what is needed to support a claim for a TDIU due to the service-connected right foot and ankle disabilities.

The AOJ should also specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private medical and employment records, to include records  pertaining d the Veteran that during the December 2008 VA examination, he reported that he was then on medical leave under the Family Medical Leave Act (FMLA) and suggested that this leave was due to his service-connected right foot and ankle disabilities.  To date, no medical records or employment records supporting documentation of required medical leave have been associated with the file, although such evidence may bear on the claims on appeal.. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal (to include obtaining a Social and Industrial Survey to address the matter of the Veteran's employability due to the service-connected right foot and ankle disabilities, or referral of any matter(s) on appeal for extra-schedular consideration, if warranted).  Adjudication of the claims should include consideration of all evidence added to the record since the last adjudication of the claim in the November 2012 SSOC.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he complete and return the form to file a formal claim for a TDIU due to the service-connected right foot and ankle disabilities.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran right foot and ankle disabilities, dated since November 2011, to include any records received by the AOJ and reviewed in the November 2012 SSOC but not yet associated with the file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records and employment information, to include records pertaining to his Family Medical Leave referenced during the December 2008 VA examination.

Explain what is needed to support a claim for a TDIU due to service-connected right foot plantar calcaneal spur and right ankle arthritis. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for claims file review to obtain an addendum opinion from the January 2012 VA examiner.  If the January 2012 VA examiner is not available, or another examination is deemed necessary, arrange for the Veteran to undergo VA foot and ankle examination, by an appropriate physician, to obtain an opinion addressing the questions posed below.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated physician and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should clearly identify all symptoms attributable to the Veteran's service connected right foot and ankle disabilities, as well as provide clarifying information with respect to certain symptoms/impairment previously noted.

Specifically, the physician should indicate whether any symptoms associated with the Veteran's January 2012 report of turning his foot out and placing weight towards the inside of the foot with every step as well as his constant arch pain are due to the service-connected plantar calcaneal spur, right ankle disability, or other nonservice connected right foot disability.  

The physician should also address the Veteran's report of pain in the bone above the ankle and discuss whether at any time pertinent to the January 2006 claim, he had malunion of the tibia and fibula associated with his service-connected right ankle disability.  The physician should consider the January 2012 VA examiner's note that the Veteran wore an ankle brace and the October 2008 VA prescription of a cam boot. 

Further, the examiner should review the August 2006 and December 2008 VA examination reports and indicate whether any of the range of motion findings equated to marked limitation of motion and/or ankylosis, to include the August 2006 finding of "dorsiflexion 0 degrees" as well as the December 2008 findings of dorsiflexion 8 degrees.  In this regard, a higher rating is warranted for ankylosis between 0 and 10 degrees in dorsiflexion.  If the August 2006 and December 2008 findings do not validly indicate ankylosis in dorsiflexion, the physician should explain why. 

If the physician determines, with respect to any noted symptom/impairment, that it is not medically possible to distinguish the symptom/impairment from that attributable to service-connected and nonservice-connected right foot or ankle disability, then, he or she should clearly so state.

All examination findings (if any), along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include obtaining a Social and Industrial Survey to address the matter of the Veteran's employability due to the service-connected right foot and ankle disabilities, or referral of any matter(s) on appeal for extra-schedular consideration, if warranted), adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claims for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include Mittleider (cited above)).

8.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


